Exhibit 15.6 NOORDENDIJK 189 POSTBUS 574 3300AN DORDRECHT T. (078) P.(078) To the board of directors and shareholders of Magic Benelux B.V. INFO@VERSTEGENACCOUNTANTS.NL Pelmolen 17 WWW.VERSTEGENACCOUNTANTS.NL 3 Dordrecht, November 11, 2010 Ref.: KH/VK/JV Dear Sirs, We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-156686) of our report dated January 29, 2010, which report is included in this amendment No. 2 to the annual report of Formula Systems (1985) Ltd. on Form 20-F/A for the year ended December 31, 2009. On behalf of Verstegen accountants en adviseurs, Drs. L.K. Hoogendoorn RA MGA VERSTEGEN ACCOUNTANTS EN ADVISEURS BV - K.V.K. NR.24342109
